--------------------------------------------------------------------------------

Exhibit 10.56
  
FORM OF RESTRICTED STOCK PURCHASE AGREEMENT
 
THIS RESTRICTED STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered
into as of May 11, 2011 (the “Effective Date”), by and between WebMediaBrands
Inc., a Delaware corporation (the “Purchaser”) and [name of individual
stockholder] (the “Seller”), an owner of restricted stock of Inside Network,
Inc., a California corporation (f/k/a Prophetic Media, LLC, a California limited
liability company, the “Company”). The Purchaser and the Seller are sometimes
referred to herein individually as a “Party” and collectively as the “Parties”.
 
RECITALS
 
WHEREAS, upon the terms and conditions set forth in (i) this Agreement,
(ii) those Restricted Stock Purchase Agreements, in substantially the form of
this Agreement, entered into by each of the restricted stockholders of the
Company (the “Restricted Stockholders”) and the Purchaser, and (iii) that
certain Stock Purchase Agreement (the “Stock Purchase Agreement”) among Justin
L. Smith (“Smith”) and Eric Eldon (together with Smith, the “Stockholders”) and
the Purchaser, the Seller, the Restricted Stockholders and the Stockholders
propose to sell to the Purchaser and the Purchaser proposes to purchase from the
Seller, the Restricted Stockholders, and the Stockholders, all of the issued and
outstanding shares of capital stock of the Company;
 
WHEREAS, the Seller owns that number of issued and outstanding restricted shares
of capital stock of the Company set forth on Exhibit A, subject to the
restrictions (the “Stock Restrictions”) described on Exhibit A and the
restrictions included in the Inside Network, Inc. 2010 Equity Incentive Plan and
an Inside Network, Inc. Restricted Stock Purchase Agreement (the “Shares”);
 
WHEREAS, in connection with and upon the acquisition of all of the issued and
outstanding shares of capital stock of the Company by the Purchaser, Seller
shall become an employee of Purchaser as of the date hereof;
 
WHEREAS, in consideration for Purchaser’s offer of employment to Seller, and to
incentivize Seller to be a productive employee of Purchaser, Purchaser desires
to issue, in substitution of a portion of Seller’s outstanding restricted shares
of capital stock of the Company (as set forth on Schedule 1), under Purchaser’s
2008 Stock Incentive Plan (the “Plan”) that number of restricted shares of
Purchaser’s Common Stock set forth on Exhibit B, subject to the restrictions
described on Exhibit B; and
 
WHEREAS, upon the terms and conditions set forth herein the Seller desires to
sell to the Purchaser and the Purchaser desires to purchase from the Seller all
of the Shares in exchange for the consideration set forth herein.
 
NOW, THEREFORE, in consideration of the respective covenants, agreements and
representations and warranties set forth herein, the Parties to this Agreement,
intending to be legally bound, agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.1   Certain Defined Terms. For purposes of this Agreement:
 
“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.
  
 
1

--------------------------------------------------------------------------------

 
  
“Breach” of a representation, warranty, covenant, obligation or other provision
means there is or has been any inaccuracy in or breach of, or any failure to
comply with or perform, such representation, warranty, covenant, obligation or
other provision.
 
“Cash Consideration” shall have the meaning set forth in Section 2.4 of this
Agreement.
 
“Closing Withholdings” shall mean amounts of Taxes required to be paid or
withheld by the Company for income or employment Taxes with respect to the
vesting of the Seller’s capital stock of the Company prior to the Closing, as
well as any amounts of income or employment Taxes required to be withheld by the
Company or the Purchaser with respect to the transactions contemplated under
this Agreement.
 
“Code” means the Internal Revenue Code of 1986, as amended through the date
hereof.
 
“Contract” means any legally binding agreement, written commitment, arrangement,
lease, license, understanding or contract.
 
“Encumbrance” means any security interest, pledge, hypothecation, mortgage,
lien, lease, license, option, exception, reservation, limitation, impairment,
imperfection of title, condition or restriction of any nature or similar
encumbrance.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Governmental Authority” means any federal, national, supranational, state,
provincial, local, foreign or other government, governmental, regulatory or
administrative authority, agency or commission or any court, tribunal, or
judicial or arbitral body with applicable jurisdiction.
 
“Governmental Authorization” shall mean any: (a) permit, license, certificate,
franchise, concession, approval, consent, ratification, permission, clearance,
confirmation, endorsement, waiver, certification, designation, rating,
registration, qualification or authorization that is, has been or may in the
future be issued, granted, given or otherwise made available by or under the
authority of any Governmental Authority or pursuant to any Legal Requirement; or
(b) right under any Contract with any Governmental Authority.
 
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
 
“Knowledge of the Purchaser” or similar terms used in this Agreement means any
fact, matter or circumstance of which Alan Meckler, Don O’Neill or Mitch
Eisenberg had actual knowledge after due inquiry.
 
“Legal Requirement” shall mean any federal, state, local, municipal, foreign or
other law, statute, legislation, constitution, principle of common law,
resolution, ordinance, code, edict, decree, proclamation, treaty, convention,
rule, regulation, ruling, directive, pronouncement, requirement, specification,
determination, decision, opinion or interpretation.
 
“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured or determined or
determinable, including those arising under any Legal Requirement, Proceeding or
Governmental Order and those arising under any Contract, arrangement, commitment
or undertaking, and including all costs and expenses relating thereto, including
all reasonable fees, disbursements, expenses of legal counsel, experts and
consultants.
 
“Organizational Documents” means with respect to a particular Person, the
limited liability company agreement, limited partnership agreement, partnership
agreement, certificate of formation, certificate or articles of incorporation,
bylaws or any other similar organizational document of such Person.
  
 
2

--------------------------------------------------------------------------------

 
  
“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a person under
Section 13(d)(3) of the Exchange Act.
 
“Proceeding” shall mean any action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding and any informal proceeding), prosecution, contest, hearing, inquiry,
inquest, audit, examination or investigation commenced, brought, conducted or
heard by or before, or that otherwise has involved or may involve, any
Governmental Authority or any arbitrator or arbitration panel.
 
“Purchase Price” has the meaning set forth in Section 2.4 of this Agreement.
 
“Purchaser SEC Documents” means (a) the Purchaser’s Annual Reports on Form 10-K
for the 2009 and 2010 fiscal years, (b) its Quarterly Reports on Form 10-Q for
each of the first three fiscal quarters in fiscal year 2009 and 2010, (c) all
proxy statements relating to the Purchaser’s meetings of Stockholder (whether
annual or special) held since the beginning of the 2009 fiscal year, (d) its
Current Reports on Form 8-K filed since the beginning of fiscal year 2009, and
(e) all other forms, reports, registration statements, financial statements and
other documents filed or submitted by the Purchaser with or to the SEC since the
beginning of fiscal year 2009.
 
“Representative” of a Person means such Person’s members, directors, controlling
Persons, officers, employees, agents, partners and advisors (including
attorneys, accountants, consultants, bankers, financial advisors and prospective
sources of financing for the Transactions), as applicable.
 
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Tax” or “Taxes” means all taxes, assessments, charges, duties, fees, levies,
imposts or other governmental charges, including all federal, state, local,
municipal, county, foreign and other income, franchise, profits, capital gains,
capital stock, capital structure, transfer, gross receipt, sales, use, transfer,
service, occupation, ad valorem, property, excise, severance, windfall profits,
premium, stamp, license, payroll, employment, social security, unemployment,
disability, environmental (including taxes under Code Section 59A), alternative,
minimum, add-on, value-added, withholding and other taxes, assessments, charges,
duties, fees, levies, imposts or other governmental charges of any kind
whatsoever in the nature of a tax (whether payable directly or by withholding
and whether or not requiring the filing of a Tax Return), and all estimated
taxes, deficiency assessments, additions to tax, additional amounts imposed by
any governmental authority (domestic or foreign), and any penalties and interest
with respect thereto.
 
“Tax Return” means any report, return, election, document, estimated tax filing,
declaration or other filing required to be supplied to any taxing authority or
jurisdiction with respect to Taxes, including any amendments thereto.
 
“Transactions” means the transactions contemplated by this Agreement.
 
“WEBM Shares” means the shares of Purchaser’s Common Stock that constitute the
Stock Consideration, which shares shall be issued under the Plan.
 
1.2   Interpretation and Rules of Construction. In this Agreement, except to the
extent otherwise provided or the context otherwise requires:
 
(a)   when a reference is made in this Agreement to an Article, Section, Exhibit
or Schedule, such reference is to an Article or Section of, or an Exhibit or
Schedule to, this Agreement unless otherwise indicated;
 
(b)   the table of contents and headings for this Agreement are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Agreement;
  
 
3

--------------------------------------------------------------------------------

 
  
(c)   whenever the words “include,” “includes” or “including” are used in this
Agreement, they are deemed to be followed by the words “without limitation”;
 
(d)   the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;
 
(e)   the definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms; and
 
(f)   references to a Person are also to its successors and permitted assigns.
 
ARTICLE II
CLOSING; CONSIDERATION
 
2.1   Closing. Subject to the terms and conditions of this Agreement, the Seller
shall sell, assign, transfer and deliver to the Purchaser, and the Purchaser
shall purchase and acquire from the Seller, all right, title and interest in and
to the Shares, free and clear of all Encumbrances other than the restrictions
set forth on Exhibit A at a closing (the “Closing”) to occur simultaneously with
the execution of this Agreement by the parties or on such other date as they
agree.
 
2.2   Seller Closing Deliveries. At the Closing, the Seller shall deliver, or
cause to be delivered, to the Purchaser the following:
 
(a)   Stock certificates representing the Shares, duly endorsed in blank or
accompanied by duly executed stock powers or other instruments of assignment
requested by and reasonably satisfactory in form and substance to the Purchaser;
 
(b)   A certificate of non-foreign status that complies with Treasury Regulation
Section 1.1445-2(c)(3); and
 
(c)   An executed copy of Internal Revenue Service Form W-9 with respect to
Seller.
 
2.3   Purchaser Closing Deliveries. At the Closing, and subject to the terms
hereof, the Purchaser shall deliver, or cause to be delivered, to the Seller the
Purchase Price.
 
2.4   Purchase Price. At the Closing, the Purchaser shall pay and issue the
following aggregate consideration to the Seller for the Shares: (a) an aggregate
cash amount set forth on Schedule 1 (the “Cash Consideration”) as payment for a
portion of the Seller’s Shares as set forth on Schedule 1, minus the aggregate
amount of the Closing Withholdings (which the Seller hereby acknowledges and
agrees shall be withheld by the Purchaser) by wire transfer to the trust account
of Jones Day, counsel to the Stockholders and Restricted Stockholders, for the
benefit of the Seller (pursuant to this Agreement), and (b) the number of WEBM
Shares set forth on Schedule 1, subject in all respects to the terms and
conditions of this Agreement, including the terms and conditions of Exhibit B
and of the Plan which require, among other things, that such WEBM Shares be
placed in escrow (the “Stock Consideration”, and together with the Cash
Consideration, the “Purchase Price”) in substitution for a portion of the
Seller’s Shares as set forth on Schedule 1.  The Purchase Price, as provided
herein, represents full payment for the Seller’s pro rata portion (based on the
number of shares held by Seller and all other stockholders of the Company) of
the aggregate consideration paid by the Purchaser for all of the issued and
outstanding shares of capital stock of the Company; provided, that the Stock
Consideration is subject to certain restrictions as set forth herein.
  
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF SELLER
 
Seller hereby represents and warrants to the Purchaser, that the statements
contained in this Article III are true, correct and complete as of the date
hereof. Notwithstanding anything to the contrary herein, (1) the representations
and warranties set forth in this Article III are made for the purpose of
allocating contractual risk between the parties hereto and shall not constitute
or be deemed to be an admission of fact to any third party concerning any item
set forth herein and (2) the use and meaning of the term “material” (and
variations thereof) herein may be different from the use and meaning of such
term under applicable securities laws.
 
3.1   Ownership; Title to Shares.
 
(a)   Seller is the record and beneficial owner of the Shares.  Seller has good
and valid title to the Shares to be sold by Seller hereunder, free and clear of
all Encumbrances other than Stock Restrictions.  Other than the Shares to be
sold hereunder, Seller owns no other debt or equity securities of the Company
(including securities exercisable for, or convertible into equity securities of
the Company).
 
(b)   Upon: (i) receipt by Seller of the Cash Consideration (minus the aggregate
amount of the Closing Withholdings) and Stock Consideration pursuant to
Section 2.4, and (ii) transfer of the Shares owned by Seller to the Purchaser in
accordance with the terms of this Agreement, the Purchaser will receive good and
valid title to the Shares, free and clear of all Encumbrances other than the
Stock Restrictions.
 
(c)   Other than the Stock Restrictions, there are no options, warrants, equity
securities, calls, rights, commitments or agreements of any character to which
Seller is a party or by which Seller is bound obligating Seller to exchange,
transfer, deliver or sell, or cause to be exchanged, transferred, delivered or
sold, the Shares or other equity interests of the Company owned by Seller or any
security or rights convertible into or exchangeable or exercisable for any
Shares or other equity interests. Other than the Stock Restrictions, Seller is
not a party to or bound by any agreements or understandings with respect to the
voting (including voting trusts and proxies) or sale or transfer (including
agreements imposing transfer restrictions) of any of the Shares or other equity
interests of the Company owned by Seller.
 
3.2   Due Authorization. The Seller has the absolute and unrestricted right,
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder. This Agreement has been duly executed and delivered by
the Seller and when executed and, assuming due authorization, execution and
delivery by each other party hereto, will constitute valid and legally binding
obligations of the Seller enforceable in accordance with their respective terms,
except as such enforceability may be (a) limited by applicable bankruptcy,
insolvency, reorganization, fraudulent transfer and other laws affecting
creditors’ rights generally, and (b) subject to the rules of law governing
specific performance, injunctive relief, or other equitable remedies.
 
3.3   No Conflict; Third Party Consents. The execution and delivery of this
Agreement does not, and the consummation of the Transactions will not,
(a) result in a material breach or violation by the Seller of any of the terms,
conditions or provisions of any applicable Legal Requirement, Governmental
Authorization or Governmental Order, (b) violate or constitute a default under
any of the terms or provisions of, or constitute a default under, any statute,
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which Seller is a party or by which Seller is bound or to which
any of the assets of such Seller is subject, or (c) result in the creation of
any Encumbrance on Seller’s Shares. The Seller is not required to give any
notice to any Person, and no consent, approval or authorization of, or
registration or filing with, any Person or Governmental Authority is required in
connection with the execution, delivery or performance by the Seller of this
Agreement or the consummation of the Transactions.
  
 
5

--------------------------------------------------------------------------------

 
  
3.4   Brokers. The Seller has not agreed or become obligated to pay, or has
taken any action that could reasonably be expected to result in any Person
claiming to be entitled to receive, any brokerage commission, finder’s fee,
financial advisor’s fees or other similar commission or fee in connection with
any of the Transactions.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
OF PURCHASER
 
The Purchaser hereby represents and warrants to Seller, subject to the further
exceptions set forth herein and in the Disclosure Schedule, that the statements
contained in this Article are true, correct and complete as of the date hereof
or, if a representation or warranty is made as of a specified date, as of such
date. Notwithstanding anything to the contrary herein, (1) the representations
and warranties set forth in this Article are made for the purpose of allocating
contractual risk between the parties hereto and shall not constitute or be
deemed to be an admission of fact to any third party concerning any item set
forth herein and (2) the use and meaning of the term “material” (and variations
thereof) herein may be different from the use and meaning of such term under
applicable securities laws.
 
4.1   Due Organization. The Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware. The
Purchaser is duly authorized to conduct business and is in good standing in each
jurisdiction where such authorization is required to conduct its business as
presently conducted by it, except where the failure to be so qualified does not
materially and adversely affect the Purchaser.
 
4.2   Due Authorization. The execution and delivery by the Purchaser of this
Agreement and the performance of its obligations hereunder and the Transactions
have been duly and validly authorized by all necessary corporate action on the
part of the Purchaser. The Purchaser has the absolute and unrestricted right,
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder. This Agreement has been, and assuming due authorization,
execution and delivery by the Seller and each other party hereto, will be, duly
executed and delivered by the Purchaser and constitute valid and legally binding
obligations of the Purchaser enforceable in accordance with its terms, except as
such enforceability may be (a) limited by applicable bankruptcy, insolvency,
reorganization, fraudulent transfer and other laws affecting creditors’ rights
generally, and (b) subject to the rules of law governing specific performance,
injunctive relief, or other equitable remedies.
 
4.3   No Conflict; Third Party Consents. The execution and delivery of this
Agreement does not, and the consummation of the Transactions will not
(a) violate or conflict with the provisions of the Purchaser’s Organizational
Documents, or (b) result in a material breach or violation by the Purchaser of
any of the terms, conditions or provisions of any applicable Legal Requirement,
Governmental Authorization or Governmental Order. The Purchaser is not required
to give any notice to any Person, and no consent, approval or authorization of,
or registration or filing with, any Person or Governmental Authority is required
in connection with the execution, delivery or performance by the Purchaser of
this Agreement or the consummation of the Transactions.
  
 
6

--------------------------------------------------------------------------------

 
  
4.4   Capitalization.
 
(a)   The authorized capital stock of the Purchaser consists of 75,000,000
shares of Common Stock, par value $.01 per share (the “Purchaser Common Stock”)
and 4,000,000 shares of Preferred Stock, par value $.01 per share (the
“Purchaser Preferred Stock”). As of the close of business on May 4, 2011:
(i) 38,038,513 shares of Purchaser Common Stock were issued and outstanding (not
including the 65,000 shares of Purchaser Common Stock held by the Purchaser in
the Purchaser’s treasury) and no shares of Purchaser Preferred Stock were issued
and outstanding; (ii) all shares of Purchaser Common Stock issuable upon the
exercise of outstanding employee stock options or other rights to purchase or
receive Purchaser Common Stock granted under the Purchaser’s Stock Plans (the
“Purchaser Stock Plans”) have been reserved for issuance; and (iii) 65,000
shares of Purchaser Common Stock were held by the Purchaser in the Purchaser’s
treasury.
 
(b)   All outstanding shares of capital stock of the Purchaser are duly
authorized, validly issued, fully paid and nonassessable and not subject to
preemptive rights. Except as set forth in this Section 5.4 and except for
changes resulting from the issuance of shares of Purchaser Common Stock pursuant
to the Purchaser Stock Plans or as expressly permitted by this Agreement, as of
the date hereof (i) there are not issued, reserved for issuance or outstanding
(A) any shares of capital stock or other voting securities of the Purchaser,
(B) any securities of the Purchaser or any the Purchaser’s Subsidiaries
convertible into or exchangeable or exercisable for shares of capital stock or
voting securities of or ownership interests in the Purchaser or any of the
Purchaser’s Subsidiaries, (C) any warrants, calls, options or other rights to
acquire from the Purchaser or any the Purchaser’s Subsidiaries, and any
obligation of the Purchaser or any the Purchaser’s Subsidiaries to issue, any
capital stock, voting securities or other ownership interests in, or securities
convertible into or exchangeable or exercisable for capital stock or voting
securities of or other ownership interests in, the Purchaser or any the
Purchaser’s Subsidiaries, (ii) there are no outstanding obligations of the
Purchaser or any of the Purchaser’s Subsidiaries to repurchase, redeem or
otherwise acquire any such securities or to issue, deliver or sell, or cause to
be issued, delivered or sold, any such securities, including, without
limitation, any offer, issuance or sale in such a manner that would constitute a
public offering under the Securities Act and (iii) except as contemplated in
this Agreement, the Purchaser is not presently under any obligation, has not
agreed or committed, and has not granted rights, to register under the
Securities Act or the Exchange Act, or otherwise file any registration statement
under any such statute covering, any of its currently outstanding capital stock
or other securities or any of its capital stock or other securities that may be
subsequently issued.
 
(c)   Except for a nominating agreement to be entered into on or about the date
hereof with Justin L. Smith, neither the Purchaser nor any of the Purchaser’s
Subsidiaries is a party to any agreement restricting the purchase or transfer
of, relating to the voting of, or granting any preemptive or antidilutive rights
with respect to, any securities of the Purchaser or any of the Purchaser’s
Subsidiaries that are outstanding as of the date hereof, or that may be
subsequently issued upon the conversion or exercise of any instrument or
otherwise.
  
 
7

--------------------------------------------------------------------------------

 
  
4.5   SEC Filings; Financial Statements. The Purchaser has made available
(including via EDGAR) to the Stockholder Representative true and complete copies
of the Purchaser SEC Documents filed with the SEC by the Purchaser on or prior
to the Effective Date. As of their respective filing dates, (a) the Purchaser
SEC Documents complied in all material respects with the requirements of the
Exchange Act and the Securities Act and (b) none of the Purchaser SEC Documents
contained any untrue statement of a material fact related to the Company, or
omitted to state a material fact required to be stated therein or necessary to
make the statements made therein related to the Company, in the light of the
circumstances under which they were made, not misleading, except to the extent
amended or superseded by a subsequently filed Purchaser SEC Document. No
executive officer of the Company has failed to make the certifications required
of him or her under Section 302 or 906 of the Sarbanes-Oxley Act with respect to
any Purchaser SEC Document.  Neither the Purchaser nor any of its executive
officers has received notice from any Governmental Authority challenging or
questioning the accuracy, completeness, form or manner of filing of such
certifications.  As of the date of this Agreement, there are no outstanding
written comments from the SEC with respect to any of the Purchaser SEC
Documents.
 
4.6   Full Disclosure.  This Agreement does not contain any untrue statement of
fact or omit to state any fact necessary to make any of the representations,
warranties or other statements or information contained herein not misleading in
light of the circumstances under which made.
 
ARTICLE V
ADDITIONAL AGREEMENTS
 
5.1   Release. In consideration for the Purchase Price, as of and following the
Effective Date, Seller knowingly, voluntarily and unconditionally releases,
forever discharges, and covenants not to sue the Company (but not the Purchaser
or its Affiliates) from or for any and all claims, causes of action, demands,
suits, debts, obligations, liabilities, damages, losses, costs and expenses
(including attorneys’ fees) of every kind or nature whatsoever, known or
unknown, actual or potential, suspected or unsuspected, fixed or contingent,
that Seller has or may have, now or in the future, arising out of, relating to,
or resulting from any act or omission, error, negligence, breach of contract,
tort, violation of law, matter or cause whatsoever, including without
limitation, any claim relating to employment or working as a consultant or
independent contractor or being a stockholder, officer, director, supplier or
other contractual party with the Company from the beginning of time to the
Effective Date.  The Seller also expressly understands and acknowledges that it
is possible that unknown losses or claims exist or that present losses may have
been underestimated in amount or severity, and the Seller explicitly took that
into account in giving this release.  The Seller waives any and all rights under
Calif. Civil Code § 1542, which provides that:
  
A general release does not extend to claims which the [Seller] does not know or
suspect to exist in his favor at the time of executing that release, which, if
known by him, must have materially affected his settlement with the [Company].
 
5.2   Employee Status. Effective as of the Closing, Seller acknowledges that he
or she shall become an employee of the Purchaser, pursuant to Purchaser’s offer
of employment letter dated May 6, 2011, and shall no longer be an employee of
the Company. 
 
ARTICLE VI
INDEMNIFICATION
 
6.1   Survival of Representations and Warranties. The representations and
warranties of the parties contained in (i)  Section 3.1 (Ownership; Title to
Shares), Section 3.2 (Due Authorization), Section 4.1 (Due Organization),
Section 4.2 (Due Authorization), and Section 4.4 (Capitalization) shall survive
the Closing without limitation (such representations collectively the “Specified
Representations”), and (ii) all other representations and warranties of the
Parties shall survive through the eighteen (18)-month period following the
Closing; provided that any claim made with reasonable specificity by the Person
seeking to be indemnified within the time periods set forth in this Section 6.1
shall survive until such claim is finally and fully resolved. All covenants and
agreements contained herein shall survive until fully discharged or performed.
The representations, warranties, covenants and obligations of the Parties and
the rights and remedies that may be exercised by any indemnified party, shall
not be limited or otherwise affected by or as a result of any information
furnished to, or any investigation made by or any knowledge of, any indemnified
party or any of their Representatives.
  
 
8

--------------------------------------------------------------------------------

 
 
6.2   Indemnification by Seller.  The Purchaser and its Affiliates,
Representatives, officers, directors, employees, successors and assigns shall be
indemnified for and held harmless by the Seller as to Breaches of
representations and warranties identified in subsections (a) through (d) below,
in each case against any and all Liabilities, costs or expenses (including
reasonable attorneys’ fees), judgments, fines, losses, claims, damages and
amounts paid in settlement (including any Liability relating to third-party
claims), but excluding any incidental, liquidated, special, indirect, punitive
or consequential damages or lost profits (unless such damages or lost profits
are part of a third party claim) (each a “Loss” and, together, “Losses”),
arising from or in connection with:
 
(a)   the Breach of any representation or warranty made by the Seller in this
Agreement, other than a Specified Representation;
 
(b)   the noncompliance with any Legal Requirements related to fraudulent
transfers in respect of the Transactions;
 
(c)   any act of fraud by the Seller or any Affiliate of the Seller related to
this Agreement; or
 
(d)   the Breach of any representation or warranty made by the Seller under
Section 3.1 (Ownership; Title to Shares) or Section 3.2 (Due Authorization) of
this Agreement.
 
6.3   Indemnification by Purchaser. The Seller and its Affiliates,
Representatives, officers, directors, employees, successors and assigns shall be
indemnified and held harmless by the Purchaser for and against any and all
Losses, arising from or in connection with:
 
(a)   the Breach of any representation or warranty made by the Purchaser
contained in this Agreement;
 
(b)   the Breach of any covenant or agreement made by the Purchaser contained in
this Agreement; or
 
(c)   any act of fraud by the Purchaser or any officer, director, Affiliate or
employee of the Purchaser related to this Agreement.
 
6.4   Limits on Indemnification. Notwithstanding anything to the contrary
contained in this Agreement:
 
(a)   the maximum aggregate amount of monetary damages for indemnifiable Losses
which may be recovered from an indemnifying party arising out of or resulting
from the causes set forth in Section 6.2(a) shall be equal to the sum of the
Cash Consideration and the value of the Stock Consideration at the time of such
claim for Loss;
 
(b)   the maximum aggregate amount of monetary damages for indemnifiable Losses
which may be recovered from an indemnifying party arising out of or resulting
from the causes set forth in Section 6.3(a) shall be equal to the value of the
Stock Consideration at the time of such claim for Loss; and
 
(c)   in connection with (A) a Breach of a Specified Representation, or
(B) claims pursuant to Sections 6.2 (b), (c), and (d) or 6.3(b) and (c), the
maximum amount of monetary damages for indemnifiable Losses which may be
recovered from an indemnifying party arising out of or resulting from the causes
set forth in Sections 6.2 or 6.3, respectively, shall not be subject to any
limit.
   
 
9

--------------------------------------------------------------------------------

 
   
6.5   Remedy for Breach of Specified Representations. Purchaser agrees that its
remedy for satisfying claims for indemnifiable Losses under Section 6.2(d)
hereunder shall be satisfied, first, by claim against the escrow established
pursuant to the terms of the Stock Purchase Agreement and the related Escrow
Agreement (as defined in the Stock Purchase Agreement), and only then, by claim
against the Seller.
 
ARTICLE VII
GENERAL PROVISIONS
 
7.1   Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt between 9:00 am and 5:00 pm local time
on a business day, or at 9:00 am local time on the next business day if
delivered other than between 9:00 am and 5:00 pm local time on a business day)
by delivery in person, by an internationally recognized overnight courier
service, by facsimile or registered or certified mail (postage prepaid, return
receipt requested) to the respective Parties at the following addresses (or at
such other address for a Party as shall be specified in a notice given in
accordance with this Section 7.1):
 
(a)   if to the Purchaser:
 
WebMediaBrands Inc.
50 Washington Street
South Norwalk, CT 06854
Facsimile: (203) 831-0252
Attention: General Counsel
 
with a copy (which shall not constitute notice) to:
 
Wyrick Robbins Yates & Ponton LLP
4101 Lake Boone Trail, Suite 300
Raleigh, North Carolina 27607
Facsimile: (919) 781-4865
Attention:  David Wilke
 
(b)   if to the Seller:
 
[Seller]
[Address]
[City, State Zip]
Facsimile:
Attention:
 
with a copy (which shall not constitute notice) to:
 
Jones Day
1755 Embarcadero Road
Palo Alto, CA 94303
Facsimile: (650) 739-3900
Attention: R. Todd Johnson, Esq.
   
 
10

--------------------------------------------------------------------------------

 
  
7.2   Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any applicable Legal Requirement or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect for so long as the economic or
legal substance of the Transactions is not affected in any manner materially
adverse to any of the Parties. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Seller and the
Purchaser shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in an acceptable
manner in order that the Transactions are consummated as originally contemplated
to the greatest extent possible.
 
7.3   Entire Agreement. This Agreement constitutes the entire agreement of the
Parties with respect to the subject matter hereof and supersedes all prior
agreements and undertakings, both written and oral, among the Seller and the
Purchaser, with respect to the subject matter hereof and thereof.
 
7.4   Assignment. This Agreement may not be assigned by operation of law or
otherwise without the express written consent of Seller and the Purchaser (which
consent may be not be unreasonably withheld), as the case may be; provided,
however, that, the Purchaser may assign this Agreement without the consent of
the Seller to (i) an Affiliate, provided that no such assignment shall relieve
the Purchaser of its obligations hereunder, or (ii) the buyer or surviving
entity in connection with a merger (or other change of control of the Purchaser)
or the sale of all or substantially all of the Purchaser’s assets.
 
7.5   Amendment. This Agreement may not be amended or modified except (a) by an
instrument in writing signed by, or on behalf of, Seller and the Purchaser or
(b) by a waiver in accordance with Section 7.6.
 
7.6   Waiver. Either the Seller or the Purchaser may (a) extend the time for the
performance of any of the obligations or other acts of the other Party,
(b) waive any inaccuracies in the representations and warranties of the other
Party contained herein or in any document delivered by the other Party pursuant
hereto or (c) waive compliance with any of the agreements of the other Party or
conditions to such Party’s obligations contained herein. Any such extension or
waiver shall be valid only if set forth in an instrument in writing signed by
the Party to be bound thereby. Any waiver of any term or condition shall not be
construed as a waiver of any subsequent breach or a subsequent waiver of the
same term or condition, or a waiver of any other term or condition of this
Agreement. The failure of any Party to assert any of their rights hereunder
shall not constitute a waiver of any of such rights.
 
7.7   Governing Law. This Agreement shall be solely governed by, and solely
construed in accordance with, the laws of the State of New York (without
reference to principles of conflicts of laws) and any action brought to enforce
any provision of this Agreement shall be commenced and maintained only in a
state or federal court located in the Borough of Manhattan, City of New York,
State of New York. The Parties agree and consent to the exclusive jurisdiction
of such courts and agree not to plead in any action related to this Agreement
that such courts are an unfit or inconvenient forum for the resolution of any
such action.
 
7.8   Waiver of Jury Trial. Each of the Parties hereby waives to the fullest
extent permitted by applicable law any right it may have to a trial by jury with
respect to any litigation directly or indirectly arising out of, under or in
connection with this Agreement or the transactions. Each of the Parties hereby
(a) certifies that no representative of the other Party has represented,
expressly or otherwise, that such other Party would not, in the event of
litigation, seek to enforce the foregoing waiver and (b) acknowledges that it
has been induced to enter into this Agreement and the transactions, as
applicable, by, among other things, the mutual waivers and certifications in
this Section 7.8.
  
 
11

--------------------------------------------------------------------------------

 
  
7.9   Counterparts. This Agreement may be executed and delivered (including by
facsimile or other electronic transmission) in two or more counterparts, each of
which when executed shall be deemed to be an original, but all of which taken
together shall constitute one and the same agreement.
 
7.10   Further Assurances. Each Party shall execute and/or cause to be delivered
to each other Party such instruments and other documents, and shall take such
other actions, as such other Party may reasonably request (prior to, at or after
the Closing) for the purpose of carrying out or evidencing any of the
Transactions.
 
[remainder of page intentionally left blank]
     
 
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Restricted Stock Purchase
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.
 



   
PURCHASER:
WebMediaBrands Inc., a Delaware corporation
 
 
By: ______________________________________
Name: ____________________________________
Tile: _____________________________________
   
 
SELLER:
 
_________________________________________
     

  
 
13

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 
PURCHASE PRICE
 
Name of Seller:
 
Cash Consideration:  $____ for [     ] Shares
 
Closing Withholdings:  $____
 
Stock Consideration (subject to restrictions):  [    ] shares of Purchaser in
substitution of [   ] Shares
   
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
COMPANY SHARES AND RESTRICTIONS
 
[Additional copies of Exhibit A to be included in Agreement as necessary]
  
Date of (Grant / Purchase): ______________________________________
 
Number of Shares: ______________________________________
 
Vesting Commencement Date: ______________________________________

Vesting Terms:
 
 
 
 
Other Restrictions:
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
WEBMEDIABRANDS, INC.
(F/K/A JUPITERMEDIA CORPORATION)
2008 STOCK INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK ISSUANCE


WebMediaBrands, Inc. (the “WEBM”) hereby issues you, ______________ (the
“Recipient”), shares of restricted common stock of the Company.  Subject to the
provisions of the Terms and Conditions of Restricted Stock Issuance attached
hereto as Appendix A and the 2008 Stock Incentive Plan attached hereto as
Appendix B, the principal features of this issuance are as follows:


Date of Issuance: ______________________________________


Number of Shares: _____________________________________
 
Fair Market Value: _____________________________________
 
Vesting Commencement Date: ____________________________
  
 
Vesting Terms:
Except as provided in Appendix A, the shares subject to this issuance shall
vest, subject to the Recipient remaining an Employee or Consultant as follows:
[describe individual vesting schedule].



IMPORTANT:


Your signature below indicates your agreement and understanding that this
issuance is subject to all of the Terms and Conditions of Restricted Stock
Issuance contained in Appendix A and the 2008 Stock Incentive Plan, attached in
Appendix B.
 
Dated: _______________, 20__.
   

Recipient:
WEBMEDIABRANDS, INC.



________________________________
By:



________________________________
Title:

Print Name
  
 
 

--------------------------------------------------------------------------------

 
  
APPENDIX A


TERMS AND CONDITIONS OF WEBMEDIABRANDS INC.
 RESTRICTED STOCK ISSUANCE


1.           Definitions.  As used herein, the following definitions will apply:


(a)           “Board” means the Board of Directors of WEBM.


(b)           “Cause” means (i) Recipient commits any act of gross negligence,
fraud, dishonesty, or willful violation of any law or material violation of any
significant written policy of WEBM that causes material harm to WEBM;  (ii)
conviction of the Recipient of (a) a felony or (b) a serious crime involving
moral turpitude; (iii) willful or gross failure by Recipient to substantially
perform the duties reasonably assigned to Recipient, or any intentional refusal
without compelling reason by Recipient to discharge Recipient’s job
responsibilities and/or respond to WEBM’s legitimate job-related requests,
insofar as such duties, responsibilities and/or requests do not contravene law
and are consistent with Recipient’s position(s); (iv) failure to cooperate in an
investigation conducted and/or undertaken by WEBM or a governmental agency which
has reasonable and legitimate objectives; and (v) any act of intentional
conflict of interest by Recipient related to WEBM which results in material
economic and/or other material damage to WEBM.


(c)           “Committee” means the Compensation Committee of the Board or other
persons appointed by the Board.


(d)           “Common Stock” means the common stock of WEBM.


(e)           “Consultant” means any person, including an advisor, engaged by
WEBM or any Parent or Subsidiary to render services to such entity, and any
Director of WEBM whether compensated for such services or not.


(f)           “Employee” means any person employed by WEBM or any Parent or
Subsidiary of WEBM. The payment of a Director’s fee by WEBM shall not be
sufficient to constitute “employment” by WEBM.


(g)           “Good Reason” means the occurrence of any of the following events
or conditions:  (i) a material adverse change in, or the assignment to Recipient
of any duties or responsibilities which are inconsistent with, Recipient’s
status, title, position or responsibilities (including reporting
responsibilities) with WEBM; (2) a reduction in Recipient’s salary and/or
benefits except to the extent such reduction is comparable to percentage
reductions in salary and/or benefits of all other employees of WEBM, or any
failure to pay Recipient any compensation or benefits to which Recipient is
entitled within five (5) days of the date due; or (iii) WEBM or its successor
relocates Recipient’s workplace more than fifty (50) miles from Recipient’s
current workplace; or (iv) any material breach by WEBM of any provision of
Recipient’s employment agreement with WEBM.


(h)           “Issuance” means the issuance of Restricted Shares pursuant to
this Agreement.


(i)            “Restricted Shares” means shares of restricted Common Stock of
WEBM issued pursuant to the Plan under this Agreement.


(j)           “WEBM” means WebMediaBrands, Inc., a Delaware corporation.
    
 
 

--------------------------------------------------------------------------------

 
  
2.           Issuance.  WEBM hereby issues to the Recipient that number of
Restricted Shares set forth in Exhibit B – Notice of Restricted Stock Issuance
to which this Appendix A is attached, subject in all respects to the terms and
conditions in this Appendix A and the terms, definitions and provisions of the
WebMediaBrands Inc. 2008 Stock Incentive Plan (the “Plan”) adopted by WEBM,
which is incorporated herein by reference.  Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this Appendix
A.


3.           Restricted Shares Held in Escrow.  Unless and until the Restricted
Shares have vested in the manner set forth in Sections 4 or 5 of this Appendix
A, such Restricted Shares will be issued in the name of the Recipient and will
not be sold, transferred or otherwise disposed of, and will not be pledged or
otherwise hypothecated.  WEBM may instruct the transfer agent for its Common
Stock to note in its records as to the restrictions on transfer set forth in
this Appendix A.  The transfer agent may not remove such restrictions on
transfer unless and until such Restricted Shares have vested and all other terms
and conditions in this Appendix A have been satisfied.


4.           Vesting Schedule.  Except as provided in Section 5, and subject to
Section 6, all Restricted Shares subject to this Appendix A will vest as set
forth in Exhibit B –Notice of Restricted Stock Issuance to which this Appendix A
is attached.  Vesting will occur only if the Recipient remains an Employee or
Consultant through the applicable vesting date.


5.           Accelerated Vesting.


(a)           In the event of a termination of the employment, consultancy or
directorship of Recipient as a result of his or her death or disability, all
Restricted Shares subject to this Appendix A shall immediately vest.


(b)           The Board or Committee, in its discretion, shall have the right to
accelerate the vesting of the balance, or some portion of the balance, of the
unvested Restricted Shares at any time. If so accelerated, such Restricted
Shares will be considered as having vested as of the date specified by the Board
or Committee.


6.           Forfeiture.  Notwithstanding any contrary provision of this
Appendix A, the balance of the Restricted Shares that have not vested pursuant
to Sections 4 or 5 will thereupon be forfeited and automatically transferred to
and reacquired by WEBM at no cost to WEBM upon the date the Recipient ceases to
be an Employee or Consultant.  For purposes of this Appendix A, the Recipient’s
status as an Employee or Consultant shall not be considered interrupted in the
case of sick leave, military leave or any other leave of absence approved by the
Board or Committee; provided that such leave is for a period of not more than 90
days or reemployment upon the expiration of such leave is guaranteed by contract
or statute.  For purposes of this Appendix A, a change in status from Employee
to Consultant or from Consultant to Employee will not constitute a termination
of employment.


7.           Withholding of Taxes.


(a)           Notwithstanding any contrary provision of this Appendix A, no
restrictions on the Restricted Shares may be removed from the records of the
transfer agent or otherwise unless and until satisfactory arrangements (as
determined by the Committee) will have been made by the Recipient with respect
to the payment of income and employment taxes in respect of the amount that is
considered compensation includable in such person’s gross income, which WEBM
determines must be withheld with respect to such Restricted Shares, pursuant to
the Code and any applicable state statute or regulation (collectively,
“Withholding Taxes”).  Such arrangements may include, without limitation and in
the Committee’s sole discretion, an agreement to immediately sell all or a
portion of the then-vesting Restricted Shares upon removal of such restrictions
and to remit cash proceeds to WEBM from any such sale in an amount sufficient to
satisfy Withholding Taxes.
  
 
 

--------------------------------------------------------------------------------

 
  
(b)           At the sole and absolute discretion of the Committee, the
Recipient may pay all or any part of the total estimated Withholding Taxes
arising out of the vesting of Restricted Shares (a “Tax Event”) by tendering
previously-vested Restricted Shares to WEBM or arranging for a portion of the
then-vesting Restricted Shares to be tendered to WEBM upon the occurrence of
such Tax Event, in any event with an aggregate value in an amount sufficient to
satisfy Withholding Taxes.  In such event, the Recipient must, however, notify
the Committee of his or her desire to satisfy all or any part of Withholding
Taxes arising out of a Tax Event by tendering previously-vested Restricted
Shares or arranging for then-vesting Restricted Shares to be tendered in each
case prior to the date that the amount of federal or state income tax to be
withheld is to be determined.  For purposes of this Section, Restricted Shares
shall be valued at their Fair Market Value (as such term is defined in the Plan)
on the date that the amount of the tax withholdings is to be determined.


(c)           In the event that the Recipient fails to make satisfactory
arrangements with respect to the payment of Withholding Taxes pursuant to
Section 7(a) above and further fails to make arrangements for the satisfaction
of such tax liabilities pursuant to Section 7(b) above, upon written notice by
the Committee, the Recipient shall (1) sell all or a portion of the then-vesting
Restricted Shares in an amount sufficient to satisfy Withholding Taxes
(including any interest or penalties accrued on such taxes as a result of
Recipient’s delay in arranging to satisfy such obligations) immediately upon
removal of applicable restrictions, and (2) immediately remit such amount to
WEBM.


8.           Tax Consequences.  The Recipient has reviewed with the Recipient’s
own tax advisors the federal, state, local and foreign tax consequences of the
transactions contemplated by this Appendix A.  The Recipient is relying solely
on such advisors and not on any statements or representations of WEBM or any of
its agents.  The Recipient understands that the Recipient (and not WEBM) shall
be responsible for the Recipient’s own tax liability that may arise as a result
of the transactions contemplated by this Appendix A.  The Recipient understands
that Section 83 of the Code taxes as ordinary income the difference between the
purchase price for the Restricted Shares, which shall be $0.00 for the Issuance
of shares hereunder, and the Fair Market Value of the Restricted Shares as of
the date any restrictions on the Restricted Shares lapse.  The Recipient
understands that the Recipient may elect to be taxed as ordinary income the
difference between the purchase price for the Restricted Shares, which shall be
$0.00 for the Issuance of shares hereunder, and the Fair Market Value of the
Restricted Shares as of the date hereof, at the time the Restricted Shares are
received rather than when the restrictions on the Restricted Shares lapse by
filing an election under Section 83(b) of the Code with the I.R.S. within thirty
(30) days from the date of issuance.  THE FORM FOR MAKING THIS ELECTION IS
ATTACHED AS APPENDIX C HERETO. 


THE RECIPIENT ACKNOWLEDGES THAT IT IS THE RECIPIENT’S SOLE RESPONSIBILITY AND
NOT WEBM’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) IF RECIPIENT WANTS TO
MAKE THAT ELECTION, EVEN IF THE RECIPIENT REQUESTS WEBM OR ITS REPRESENTATIVES,
INCLUDING WEBM’S LEGAL COUNSEL, TO MAKE THIS FILING ON THE RECIPIENT’S BEHALF.


9.           Rights as Stockholder.  Neither the Recipient nor any person
claiming under or through the Recipient will have any of the rights or
privileges of a stockholder of WEBM in respect of any Restricted Shares
deliverable hereunder unless and until the Restricted Shares will have been
recorded on the records of WEBM or its transfer agents or registrars.
  
 
 

--------------------------------------------------------------------------------

 
  
10.           No Effect on Employment.  The Recipient's employment with WEBM is
on an at-will basis only.  Accordingly, the terms of the Recipient's employment
with WEBM will be determined from time to time by WEBM, and WEBM will have the
right, which is hereby expressly reserved, to terminate or change the terms of
the employment of the Recipient at any time for any reason whatsoever, with or
without good cause.  For the purposes of this Section, employment shall also
refer to consultancy or directorships.


11.           Adjustments.   In the event of any reorganization, merger,
consolidation, recapitalization, liquidation, reclassification, stock dividend,
stock split, combination of shares, rights offering, divestiture or
extraordinary dividend (including a spin-off or any other change in the
corporate structure or shares of WEBM), the Restricted Shares shall be adjusted
or replaced with the number and kind of securities determined on the same basis
as for all other issued and outstanding shares of Common Stock.


12.           Issuance is Not Transferable.  This Issuance and the rights and
privileges conferred hereby will not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of this
Issuance, or any right or privilege conferred hereby, or upon any attempted sale
under any execution, attachment or similar process, this Issuance and the rights
and privileges conferred hereby immediately will become null and
void.  Restricted Shares that have vested in accordance with Section 4 and/or
Section 5 hereof may be transferred in compliance with applicable securities
laws.


15.           Interpretation.  Any dispute regarding the interpretation of this
Appendix A shall be submitted by Recipient or by WEBM forthwith to WEBM's Board
of Directors or the Committee that administers the Plan, which shall timely
review such dispute.  Recipient hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Board or Committee upon any
questions arising under the Plan or this Issuance.


17.           Further Instruments.  The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this Appendix A.


18.           2008 Stock Incentive Plan.  Recipient acknowledges receipt of a
copy of the Plan and represents that Recipient is familiar with the terms and
provisions thereof, and hereby accepts this Issuance subject to all of the terms
and provisions thereof.  Recipient has reviewed the Plan and this Issuance in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Issuance and fully understands all provisions of the Issuance.
  
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX B


2008 STOCK INCENTIVE PLAN
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX C
 
ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986


The undersigned taxpayer hereby elects, pursuant to the above-referenced
statutory provision, to include in taxpayer's gross income for the current
taxable year the amount of any compensation taxable to taxpayer with respect to
the property described below.


1.
The name, address, taxpayer identification number and taxable year of the
undersigned are as follows.



NAME OF TAXPAYER: ________________________________________      SPOUSE:
________________________________


ADDRESS: ____________________________________________________________________________________________


 ___________________________________________________________________________________________

  
IDENTIFICATION NO. OF TAXPAYER: ___________________________________
IDENTIFICATION NO. OF TAXPAYER SPOUSE: ____________________________
TAXABLE YEAR: ____________________________________________________


2.
The property with respect to which the election is made is described as follows:
shares (the “Shares”) of the Common Stock of WebMediaBrands, Inc. (the
“Company”).



3.
The date of transfer was:  ____________, 20__.

   
4.
The property is subject to the following restrictions:  The Shares may not be
sold, transferred or otherwise disposed of, and will not be pledged or otherwise
hypothecated until the Shares have vested.



5.
The fair market value at the time of transfer, determined without regard to any
restriction other than a restriction which by its terms will never lapse, of
such property is:  $_____ per share.



6.
The amount paid for such property was:  $0.00 per share.

      
The undersigned has submitted a copy of this statement to the Company in
connection with the undersigned's receipt of above-described property.  The
transferee of such property is the person who performed the services in
connection with the transfer of such property.


Dated:
_____________                                     ___________________________________
Taxpayer


The undersigned spouse of taxpayer joins in this election.
 
Dated:
_____________                                     ___________________________________
Spouse of Taxpayer
 
 
 

--------------------------------------------------------------------------------

 